DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-20 are pending.
Applicant’s election of group I, claims 1-6, 18-20 in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-17, ae withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/09/2022.
Claims 1-6, 18-20 are under examination.
Priority
The present application is a Continuation in Part of PCT/US21/37137 which claims priority to US provisional patent application No. 63/087,781 filed on October 5, 2020 and US provisional patent application No. 63/038,810 filed on June 13, 2020. As such the effectively filed date for the instant application is June 13, 2020.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-6, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jantz (US2011/0123509) in view of Bruewer (PLOS ONE, 8(4): e60218, p 1-7, 2013).
Regarding claim 1, Jantz discloses a therapeutic or preventive method for diabetic retinopathy, macular degeneration comprised of expressing heterologous BMl1 protein in an animal, transgenic animal or cells [0564]; targeted transcriptional effector to be recombinantly expressed in a cell, recombinantly expressed in cells transplanted into an animal, or recombinantly expressed in a transgenic animal, as well as administered as a protein to an animal or cell using delivery vehicles [0481]; exemplary repression domains include polycomb-type repressors e.g., Bmi-1, involved in transcriptional silencing ([481],[ 488], [0514]). Regarding claim 2, Jantz teaches Adeno-associated virus (AAV) vectors are also used to transduce cells with target nucleic acids, e.g., in the in vitro production of nucleic acids and peptides, and for in vivo and ex vivo gene therapy procedures [0530]. Regarding claims 3-4, Jantz teaches a strong constitutive promoter is used for expression of targeted transcriptional effector for administered in vivo for gene regulation, either a constitutive or an inducible promoter can be used [504]. Regarding claim 5, Jantz teaches recombinant adeno-associated virus vectors (rAAV) are a promising alternative gene delivery systems based on the defective and nonpathogenic parvovirus adeno-associated type 2 virus [0533].
Jantz does not teach expressing Bmi1 in RPE cells.
However, before the instant effective filing date of the instant invention, Bruewer teaches AAV vectors have been most successful to target the outer retina and RPE delivered by subretinal injection for transgene expression in RPE cells and retinal reattachment (p 2 col 1, para 2). Typically the subretinal injection bleb resolves over the following few days post injection followed by retinal reattachment both in humans  and dogs (p 2, 1st column 2nd paragraph) (instant claim 6). Bruewer teaches expressing heterologous protein in retinal pigment epithelium (RPE) cells of a patient (abstract). Dog models with spontaneously occurring mutations in retinal dystrophy genes are an invaluable resource for preclinical development of retinal gene therapy. Regarding claim 18, Bruewer teaches the left eye of each dog received a subretinal injection of the scAAV5 vector of 5 x 10 11 vg/mL the injection volume was 250 ml and the injections (p 2 2nd column 2nd paragraph).
Regarding claims 19-20, it should be noted that these limitations are intended results. The courts have held (quoting Minton v. Nat'lAss'n of Securities Dealers, Inc., 336 F.3d 1373, 1381,67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.'" Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005). Simply put, these limitations do nothing more than describe an intended result of a process. These limitations are plainly non-limiting. 
Accordingly, it would have been obvious to one of ordinary skill in the art to combine the method for treating diabetic retinopathy comprised of expressing heterologous BMl1 protein in an animal, transgenic animal or cells with AAV2 vector as disclosed by Jantz by using subretinal AAV-mediated gene delivery in dogs with spontaneously occurring mutations in retinal dystrophy genes to target RPE cells leading to retinal reattachment both in humans  and dogs as disclosed by Bruewer.
It would have obvious because Jantz BMl1 protein is transduced with AAV mediated gene therapy add because Bruewer AVV vectors have been most successful to target the outer retina and RPE delivered by subretinal injection for transgene expression in RPE cells and retinal reattachment.
One would have been motivated to do so in order to receive the expected benefit of Bmi1 expression in RPE cells by subretinal AAV-mediated gene delivery in dogs and in humans have been most successful to target the outer retina and RPE for transgene expression in RPE cells leads to retinal reattachment in retinal dystrophy for preclinical development of retinal gene therapy.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in combining AAV-mediated expression of Bmi1 in in an animal, transgenic animal or cells for treating diabetic retinopathy with AAV-mediate gene delivery in RPE cells for transgene expression in RPE cells and retinal reattachment by combining the teachings of Jantz and Bruewer.
Thus, the claimed invention as a whole, is prima facie obvious in the absence of evidence to the contrary.
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Magdalene K. Sgagias whose telephone number is (571)272-3305. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras, Jr. can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Magdalene K. Sgagias,
Art Unit 1632

/ANOOP K SINGH/Primary Examiner, Art Unit 1632